COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-280-CV
 
  
  
IN RE KAREN ROSE WYMORE                                                    RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
                                                                  PER 
CURIAM
 
 
 
PANEL B: MCCOY, DAUPHINOT, and 
WALKER, JJ.
 
DELIVERED: August 25, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.